Citation Nr: 1504779	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-34 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for an acquired psychiatric disorder, to include Major Depressive Disorder, anxiety, and posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to September 1996, March 2003 to May 2003, and August 2008 to August 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran testified before the undersigned in a February 2014 video-conference hearing.  A hearing transcript was associated with the claims file and reviewed.  

The Veteran's claim for PTSD is reasonably construed to include a claim for depression and anxiety disorders, evidenced in VA treatment and examinations.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The Veteran filed an October 2011 notice of disagreement with the denial of service connection for genu varum of the left and right knees, gingivitis, chronic fatigue syndrome, and chronic joint pain, and compensable ratings for hypertension and hemorrhoids.  The RO issued a statement of the case (SOC) in September 2012.  The Veteran perfected his appeal for the claims of service connection for tinnitus, psychiatric disorder, and sleep apnea but failed to do so for the above listed claims within 60 days of the SOC.  As such, those claims are not on appeal before the Board.  See 38 C.F.R. § 20.202.   

The issues of service connection for a psychiatric disorder and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

The evidence shows that tinnitus began in or within a year of service and continued to the present.

CONCLUSION OF LAW

The criteria of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain chronic diseases will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307.  Lay statements of continuity of symptomatology may prove service connection for those chronic diseases enumerated in 38 U.S.C.A. § 1101(3).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307, 3.309.

The Veteran is competent to describe symptoms observable to his senses; as such, he is also competent to diagnose tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Charles v. Principi, 16 Vet. App. 370, 374 (2003).  The Board finds him credible, as his statements have been detailed and consistent.

During the Board hearing, the Veteran reported experiencing ringing, or a similar noise, in his ears intermittently.  The examiner in the January 2011 psychiatric examination also recorded reports of tinnitus.  The July 2011 VA audiological examiner noted that the Veteran denied "tinnitus."  However, in the Board hearing, the Veteran explained that he did not understand the term "tinnitus," but that he did experience ringing in his ears.  As such, the evidence shows tinnitus currently.

The evidence also shows in-service noise exposure and presumed onset of tinnitus.  In the Board hearing, the Veteran reported working as a mechanic in service with a variety of vehicles and loud equipment.  His DD 214 confirms his work as a heavy-wheeled vehicle mechanic.  Additionally, the Veteran reported the onset of tinnitus symptoms around the time he returned from his last tour overseas.  See Board hearing.  He returned to the states in August 2009 and was discharged shortly thereafter.  Thus, the evidence shows that his tinnitus symptoms manifested in active service or within a year of discharge.  Tinnitus is considered a chronic disease as an organic disease of the nervous system.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. § 3.309(a).  As such, an in-service onset of tinnitus is presumed.  See 38 C.F.R. § 3.307(a)(3).

Moreover, the evidence shows that tinnitus experienced at the time of service is linked to current tinnitus.  During the Board hearing and the January 2011 VA examination, the Veteran reported experiencing tinnitus intermittently since service.  The July 2011 VA audiologist did not diagnose tinnitus and did not provide an opinion on a causal relationship to service.  Nevertheless, as tinnitus is a chronic disease, a causal relationship is established by the Veteran's reports of continuous symptoms.  See Walker, 708 F.3d at 1331; see also Charles, 16 Vet. App. at 374; 38 C.F.R. §§ 3.307, 3.309.  Service connection is warranted.  38 C.F.R. § 3.303.       


ORDER

Service connection for tinnitus is granted.


REMAND

The January 2011 VA examiner diagnosed Major Depressive Disorder but did not provide an opinion as to whether depression could be related to service.  VA treatment records also show a diagnosis of anxiety.  An addendum opinion is needed to address depression and anxiety.  See Clemons, 23 Vet. App. at 4-6.

A sleep study diagnosed the Veteran with sleep apnea in October 2013, the Veteran reported symptoms of feeling unrested and being told that he snored and stopped breathing in service, and he reported that these symptoms continued after service.  See Board hearing, VA examination July 2011, Treatment May 2010.  An examination and nexus opinion are needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the January 2011 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion on the Veteran's mental health diagnoses.  The examiner should address the following:

a. Is the Veteran's depression at least as likely as not related to service?

b. Is the Veteran's anxiety, diagnosed in February 2011, November 2013, and January 2014, at least as likely as not related to service?

The examiner must consider all relevant lay and medical evidence and provide reasons for the opinion.

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2. Schedule the Veteran for a VA examination and opinion for sleep apnea and forward the claims file to the examiner.  The examiner should address the following:

a. Is the Veteran's sleep apnea at least as likely as not related to service or coincident with service?

Please note the Veteran's reports of not feeling rested and being told that he snored and stopped breathing in his sleep during service.

b. Is the Veteran's sleep apnea at least as likely as not caused by his service-connected hypertension?

c. Is the Veteran's sleep apnea at least as likely as not aggravated beyond the natural progression by his service-connected hypertension?

d. If aggravation is found, is there medical evidence created prior to the aggravation, or between the onset of aggravation and the current level of disability, that shows a base line level of disability from sleep apnea?

The examiner must consider all relevant lay and medical evidence and provide reasons for the opinion.

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

3. If any benefit sought on appeal remains denied, issue a Supplement Statement of the Case, and return the case to the Board if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


